Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Species A in the reply filed on 7/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5, 16-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “filtration device” in claims 2 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Earp-Thomas (1137388).
Earp-Thomas (‘388) discloses a process for steam-sterilizing a liquid-filled medical device, said process comprising the steps of: 
closing at least one open liquid port of the liquid-filled medical device (1) with a stopper (3); closing any remaining open ports of the liquid-filled medical device (1); and steam-sterilizing the closed liquid-filled medical device (1) (see entire document, particularly Figures 1-4, p. 3 lines 103-119), 
characterized in that the stopper (3) is obtainable by piercing a non-cannulated stopper comprised of an elastomeric material in the form of a natural rubber (see entire document, particularly p. 3 lines 16-18) with a cannula (4).
	Earp-Thomas (‘388) does not appear to specifically teach that the cannula (4) has an outer diameter in the range of from about 0.4 mm to about 1.0 mm, or from about 0.6 mm to about 0.8 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired size of cannula such as a cannula having an outer diameter in the range of from about 0.4 mm to about 1.0 mm, or from about 0.6 mm to about 0.8 mm, as a matter of engineering choice in order to provide a gas conduit between the external environment and inside of the liquid filled medical device (1) that also prevents liquid from escaping the medical device at the same time. Only the expected results would be attained.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earp-Thomas (1137388) as applied to claim 1 above, and further in view of Ehwald (20140315280).
Earp-Thomas (‘388) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Earp-Thomas (‘388) does not appear to specifically teach that the elastomeric material comprises silicone rubber.
It was known in the art before the effective filing date of the claimed invention to provide a silicone rubber as the elastomeric material for a stopper. Ehwald (‘280) discloses that a stopper is made of elastomeric material comprising silicone rubber which is pierced and penetrated by a cannula having an outer diameter in the range of about 1.0 mm in order to allow gas release from within a container (see p. 7 [0054] – lines 18-24). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a silicone rubber as the elastomeric material for the stopper in the process of Earp-Thomas as a known alternate material in order to allow gas release/exchange from inside of the container and external atmosphere as shown by Ehwald.
Thus, Claim 6 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Earp-Thomas (‘388) and Ehwald (‘280).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earp-Thomas (1137388) as applied to claim 1 above, and further in view of Watanabe (CA2523895).
Earp-Thomas (‘388) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Earp-Thomas (‘388) does not appear to specifically teach that the liquid-filled medical device is sterilized with steam at a temperature in the range of from about 119ºC to about 121ºC for a time period of at least 20 minutes.
It was known in the art before the effective filing date of the claimed invention to provide a temperature in the range of from about 119ºC to about 121ºC for a time period of at least 20 minutes for steam sterilization of medical device. Watanabe (‘895) discloses that a process for steam sterilizing a liquid-filled medical device, said process comprising steps of: closing at least one open liquid port of the liquid-filled medical device with a stopper (see p. 14 lines 17-19) and steam-sterilizing the closed liquid-filled medical device at a temperature of about 121C for a time period of at least 20 minutes in order to provide a sterilized medical device (see p. 14 – lines 19-20). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a temperature in the range of from about 119ºC to about 121ºC for a time period of at least 20 minutes for steam sterilization in the process of Earp-Thomas in order to provide a sterile liquid-filled medical device as shown by Watanabe.
Thus, Claim 25 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Earp-Thomas (‘388) and Watanabe (‘895).

Allowable Subject Matter
Claims 2-3, 13-15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 6495100, 5961921, 2340102, WO2006073145.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799